Citation Nr: 1018409	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-36 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service connected degenerative joint disease and 
chondromalacia patella of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.  

This case initially came before the Board of Veterans' 
Appeals (Board) from an April 2008 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing from the RO in March 2010.  
A copy of the hearing transcript is of record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim for a higher evaluation for the 
service-connected right knee disability must be remanded for 
further action.  

During the March 2010 videoconference hearing, the Veteran 
indicated that his right knee was worse.  (See page 5).  

The Board notes that the Veteran's last VA examination for 
his right knee took place in September 2008.  

Based on the foregoing, the Board finds that the Veteran 
should be afforded an additional VA examination to determine 
the current extent of his service-connected right knee 
disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to affording the Veteran an additional examination, the 
RO should contact him and associate with his claims file any 
outstanding medical or other records relevant to the 
Veteran's claims that may be identified by him and that have 
not already been associated with his claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
for his right knee since December 2006 
(one year prior to the date of his claim) 
for his right knee disability.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should obtain copies of all 
treatment records from the VA Medical 
Center in Togus, Maine dated from 
December 2006 to the present and 
associate those records with the claims 
file.  

3.  Then, the Veteran should be afforded 
a VA examination to determine the current 
severity of the service-connected right 
knee disability.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

All appropriate tests, including X-ray 
studies and range of motion testing, 
should be conducted, and all clinical 
findings should be reported in detail.  

The examiner should indicate whether the 
Veteran's right knee disability is 
productive of limitation of motion, to 
include degrees of flexion and extension.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and incoordination.  

The examiner should also indicate whether 
the Veteran's knee condition is 
productive of recurrent subluxation or 
lateral instability and if so, whether 
this is slight, moderate, or severe.  

Further, the examiner should indicate 
whether, and to what extent, the Veteran 
experiences functional loss during flare-
ups of pain and/or weakness (to include 
with use or upon activity) as a result of 
the service-connected right knee 
disability.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  After completion of all indicated 
development, the RO should readjudicate 
the claim for increased in light of all 
the evidence of record.  If benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
given an opportunity to response thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


